PARKER, J.
Appellant’s sole assignment of error is to the signing of the judgment. This presents the face of the record proper for review. 1 Strong, N. C. Index 2d, Appeal and Error, § 26, p. 162. Appellant’s brief admits that his pleas of guilty were freely and voluntarily entered. The sentences imposed were within statutory limits. G.S. 14-3. Appellant’s court-appointed counsel has frankly stated in his brief that he is unable to suggest any error in connection with the proceedings in this case. After careful review of the record, we agree, and find
No error.
Broce and Britt, JJ., concur.